IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DOUG WALKER, an individual,                  NO. 65975-8-1


                   Appellant,                DIVISION ONE


      v.

                                             PUBLISHED OPINION
QUALITY LOAN SERVICE CORP.
OF WASHINGTON, a Washington
corporation; SELECT PORTFOLIO
SERVICING, INC., a Utah
corporation,
                                                                                 coo


                   Respondents,              FILED: August 5, 2013        3^

                                                                          15 U.S.C. § 1692
NO. 65975-8-1/2




(FDCPA), include recovery of monetary damages.            We hold that a property

owner may recover damages in this circumstance, depending upon the specific

facts of the case.


       Doug Walker appeals a trial court order granting the CR 12(c) dismissal

motion of Quality Loan Service Corporation of Washington (Quality) and Select

Portfolio Servicing Inc. (Select).1 After Quality initiated nonjudicial proceedings to

foreclose Walker's deed of trust, he sued to enjoin the trustee's sale and also

sought damages for violations of the DTA, CPA, and FDCPA.                Additionally,

Walker sought to quiet title to his property.         Because Walker's amended

complaint alleges facts that, if proved, would entitle him to some relief, we

reverse in part and remand for further proceedings.

                                       FACTS


       In February 2007, Credit Suisse Financial Corporation (Credit Suisse)

loaned Doug Walker $280,000. He signed a promissory note memorializing his

debt and a deed of trust to secure the note. The deed of trust named Ticor Title


Company as the trustee, Credit Suisse as the lender, and Mortgage Electronic

Registration Systems Inc. (MERS) as "a separate corporation that is acting solely




       1 The trial court entered an order of default against defendants Credit
Suisse Financial Corporation, Ticor Title Company, and American Brokers
Conduit.
                                         -2-
NO. 65975-8-1 / 3




as a nominee for Lender and Lender's successors and assigns. MERS is the

beneficiary under this Security Instrument."

         The deed of trust also contained a number of other statements about


MERS's status, including,

         The beneficiary of this Security Instrument is MERS (solely as
         nominee for Lender and Lender's successors and assigns) and the
         successors and assigns of MERS.         This Security Instrument
         secures to Lender (i) the repayment of the Loan, and all renewals,
         extensions and modifications of the Note, and (ii) the performance
         of Borrower's covenants and agreements under this Security
         Instrument and the Note. For this purpose, Borrower irrevocably
         grants and conveys to Trustee, in trust, with power of sale, the
         following described property.

and


         Borrower understands and agrees that MERS holds only legal title
         to the interests granted by Borrower in this Security Instrument, but,
         if necessary to comply with law or custom, MERS (as nominee for
         Lender and Lender's successors and assigns) has the right to
         exercise any or all of those interests, including, but not limited to,
         the right to foreclose and sell the Property.

         Walker defaulted on the note. On May 22, 2009, a notice of default was

mailed to Walker.2       On May 28, 2009, Select, acting as "the Beneficiary,"

recorded an instrument naming Quality as successor trustee under the deed of

trust.    Over a month later, on July 6, 2009, MERS executed a corporate




         2The record does not contain a copy of this notice, and it is unclear from
the record which party mailed the notice to Walker.
                                          -3-
NO. 65975-8-1/4




assignment of deed of trust "as nominee for Credit Suisse," assigning its interest

in the deed of trust and the promissory note to Select.

      On July 21, 2009, Quality recorded a notice of trustee's sale for Walker's

property. The notice recited that Walker granted the deed of trust to "secure an

obligation in favor of [MERS], as Beneficiary, the beneficial interest in which was

assigned by [MERS], as nominee for [Credit Suisse] to [Select]." It also identified

Quality as the successor trustee.

      On October 28, 2009, Walker filed an amended complaint in Snohomish

County Superior Court, seeking to enjoin the trustee's sale, to recover damages

on a variety of theories, and to quiet title. The trial court entered a temporary

restraining order enjoining the trustee's sale while the action was pending,

conditioned on Walker making note payments into the court registry.

       Later, the trial court granted Quality and Select's CR 12(c) motion for

judgment on the pleadings. Walker appeals.

                            STANDARD OF REVIEW


      We review de novo a trial court's order for judgment on the pleadings.3

"l[W]e examine the pleadings to determine whether the claimant can prove any

set of facts, consistent with the complaint, which would entitle the claimant to



      3 Pasado's Safe Haven v. State. 162 Wn. App. 746, 752, 259 P.3d 280
(2011) (citing N. Coast Enters., Inc. v. Factoria P'ship, 94 Wn. App. 855, 858,
974P.2d 1257(1999)).
                                        -4-
NO. 65975-8-1 / 5




relief.'"4 In making this determination, we presume the plaintiffs allegations are

true and may consider hypothetical facts not included in the record.5
                                     ANALYSIS


       Walker alleges that Quality and Select violated the DTA, FDCPA, and

CPA. He also asserts a claim to quiet title to his property. We reverse the trial

court's order dismissing his complaint and remand for further proceedings on all

claims except his request to quiet title.

Deeds of Trust Act


       We first consider Walker's DTA claim, based primarily upon the

designation of MERS as beneficiary in the deed of trust. Asserting that MERS

could not be a lawful deed of trust beneficiary, Walker alleges "all subsequent

actions taken by any party in reliance on MERS' actions is [sic] also unlawful."

Stated more plainly, Walker claims that MERS was not a lawful beneficiary and

therefore lacked the authority to assign the deed of trust and note to Select.

Because the assignment to Select was ineffective, Select's designation of Quality

as successor trustee was also ineffective, meaning that Quality lacked authority

to initiate nonjudicial foreclosure proceedings.   Although no foreclosure sale


       4 Pasado's Safe Haven, 162 Wn. App. at 752 (quoting N. Coast Enters.,
94 Wn. App. at 859).
       5 M.H. v. Corp. of Catholic Archbishop of Seattle, 162 Wn. App. 183, 189,
252 P.3d 914 (quoting Tenore v. AT&T Wireless Servs., 136 Wn.2d 322, 330,
962 P.2d 104 (1998)), review denied. 173 Wn.2d 1006 (2011).
                                            -5-
NO. 65975-8-1 / 6




occurred, Walker labels this a "wrongful foreclosure" claim. We consider it more

accurate to characterize this as a claim for damages arising from DTA violations.

       Select and Quality respond that Washington does not recognize a claim

for "wrongful initiation of foreclosure when, as here, the foreclosure sale has

been discontinued." We disagree.

      The DTA regulates transactions in which a borrower secures a promissory

note or other debt instrument with a deed of trust. Although a statutory deed of

trust conveys title to a trustee, because the borrower does this to secure credit or

a loan from the lender, it is essentially an equitable mortgage.6 The beneficiary

is "the holder of the instrument or document evidencing the obligations secured

by the deed of trust, excluding persons holding the same as security for a

different obligation."7 The trustee is "the person designated as the trustee in the

deed of trust or appointed under RCW 61.24.010(2)."8                 Former RCW

61.24.010(2) (2008) states,

      The trustee may resign at its own election or be replaced by the
      beneficiary .... [U]pon the resignation, ... or the election of the
      beneficiary to replace the trustee, the beneficiary shall appoint a
      trustee or a successor trustee. Upon recording the appointment of
      a successor trustee . . . , the successor trustee shall be vested with
      all powers of an original trustee.



      6 18 William B. Stoebuck & John W. Weaver, Washington Practice:
Real Estate: Transactions § 17.3, at 260 (2d ed. 2004).
      7 RCW 61.24.005(2).
      8 Former RCW 61.24.005(4) (1998).
                                        -6-
NO. 65975-8-1 / 7




       Under the DTA, if a deed of trust contains the power of sale, the trustee

may usually foreclose the deed of trust and sell the property without judicial

supervision.9 Only a lawful beneficiary has the power to appoint a successor

trustee,10 and only a lawfully appointed successor trustee has the authority to

issue a notice of trustee's sale.11 Accordingly, when an unlawful beneficiary

appoints a successor trustee, the putative trustee lacks the legal authority to

record and serve a notice of trustee's sale.


       While the current version of RCW 61.24.030 requires that the trustee

"have proof that the beneficiary is the owner of any promissory note or other

obligation secured by the deed oftrust" before issuing a notice of trustee's sale,12

the version in effect on July 21, 2009, when Quality filed a notice of trustee's sale

regarding Walker's property, did not include this requirement.13

       Because the DTA "dispenses with many protections commonly enjoyed by

borrowers under judicial foreclosures, lenders must strictly comply with the

statutes, and courts must strictly construe the statutes in the borrower's favor."14


       9Bain, 175Wn.2d at 93 (citing 18 Stoebuck &Weaver, § 17.3, at 260-61);
RCW 61.24.020; RCW 61.12.090; RCW 7.28.230(1).
       10 Bain, 175 Wn.2d at 89; former RCW 61.24.010(2).
       11 Former RCW 61.24.010(2), .040(2008).
       12RCW61.24.030(7)(a).
       13 See former RCW 61.24.030 (2008).
       14 Albice v. Premier Mortq. Servs. of Wash, Inc., 174 Wn.2d 560, 567, 276
P.3d 1277 (2012) (citing Udall v. T.D. Escrow Servs., Inc.. 159 Wn.2d 903, 915-
16, 154 P.3d 882 (2007)).
                                         -7-
NO. 65975-8-1 / 8




The Washington Supreme Court "has frequently emphasized that the deed of

trust act 'must be construed in favor of borrowers because of the relative ease

with which lenders can forfeit borrowers' interests and the lack of judicial

oversight in conducting nonjudicial foreclosure sales.'"15 Courts also construe

the DTA to further three objectives: "'First, the nonjudicial foreclosure process

should remain efficient and inexpensive. Second, the process should provide an

adequate opportunity for interested parties to prevent wrongful foreclosure.

Third, the process should promote the stability of land titles."'16
       The DTA permits a borrower or grantor, among others, "to restrain, on any

proper legal or equitable ground, a trustee's sale."17 But, as Walker correctly

observes, the DTA includes "no specific remedies for violation of the statute in

the context of pre-sale actions meant to prevent the wrongful foreclosure from

occurring." However, in response to a decision of this court,18 in 2009 the
legislature explicitly recognized a cause of action for damages for failure to

comply with the DTA.19        It did so by amending the DTA to include RCW

     15 Klem v. Wash. Mut. Bank, 176 Wn.2d 771, 789, 295 P.3d 1179 (2013)
(emphasis added) (quoting Udall, 159 Wn.2d at 915-16).
       16 Bain, 175 Wn.2d at 94 (quoting Cox v. Helenius, 103 Wn.2d 383, 387,
693 P.2d 683 (1985)).
       17 RCW 61.24.130(1).
       18 Brown v. Household Realty Corp., 146 Wn. App. 157, 189 P.3d 233
(2008); see Final B. Rep. on Engrossed S.B. 5810, at 3, 61st Leg., Reg. Sess.
(Wash. 2009); Judiciary Comm., H.B. Analysis on Engrossed S.B. 5810, at 2-3,
61st Leg., Reg. Sess. (Wash. 2009).
       19 RCW 61.24.127; LAWS OF 2009, ch. 292, § 6.
                                          -8-
NO. 65975-8-1 / 9




61.24.127, which provides that a borrower or grantor does not waive certain

claims for damages by failing to bring a civil action to enjoin a foreclosure sate.

The claims not waived include the "[fjailure of the trustee to materially comply

with the provisions of this chapter."20 Nothing in the 2009 amendment requires

that the violation resulted in the wrongful sale of the property. This provision

preserves a cause of action existing at the time a sale could be restrained—in

other words, a claim existing before a foreclosure sale.              It reflects the

legislature's understanding of existing law—that a cause of action for damages

existed based upon a trustee's presale failure to comply with the DTA, causing

damage to the borrower.

       Klem v. Washington Mutual Bank21 supports our conclusion that the

specific remedies provided in the DTA are not exclusive.           There, the court

considered whether the violations of the DTA that the legislature identified in

RCW 61.24.135 as unfair or deceptive acts for purposes of the CPA were the

only DTA violations that were unfair for CPA purposes. The Klem court held that

the legislature's list was not exclusive, observing, "Given that there is 'no limit to

human inventiveness,' courts, as well as legislatures, must be able to determine




       20RCW61.24.127(1)(c).
       21 176 Wn.2d 771, 295 P.3d 1179 (2013).
                                         -9-
NO. 65975-8-1/10




whether an act or practice is unfair or deceptive to fulfill the protective purposes

of the CPA."22

      Walker alleges that MERS never held his note and, therefore, never had

authority to act as beneficiary under the DTA. He further alleges that Select

derived its authority to act from MERS's assignment and Quality derived its

authority to foreclose from Select. Thus, he argues that Select had no authority

to proceed with a nonjudicial foreclosure and violated the DTA by starting one.

He also claims that Select violated the DTA by appointing Quality as successor

trustee and by recording an appointment before MERS purported to assign his

note to Select.   For purposes of this appeal, we must accept Walker's factual

allegations as true.     If proved, these allegations would establish material

violations of the DTA.


       In Bain v. Metropolitan Mortgage Group, Inc.,23 our Supreme Court held

that if MERS never held the promissory note or other debt instrument, it was not

a lawful beneficiary and could not appoint a successor trustee. The court also

found deed of trust language identifying MERS as "acting solely as a nominee for

Lender and Lender's successors and assigns" insufficient to establish MERS as

the note holder's agent.24 The Supreme Court in Bain also rejected the argument


       22 Klem. 176 Wn.2d at 785-86.
       23 175 Wn.2d 83, 110, 285 P.3d 34 (2012).
       24 Bain, 175 Wn.2d at 106-07.
                                        -10-
NO. 65975-8-1/11




that MERS could become a beneficiary by contract, explaining, "The legislature

has set forth in great detail how nonjudicial foreclosures may proceed. We find

no indication the legislature intended to allow the parties to vary these

procedures by contract.      We will not allow waiver of statutory protections

lightly."25 Thus, Walker has pleaded facts sufficient to show that MERS lacked

the authority to assign his deed of trust and note to Select and, as a

consequence, that Select similarly lacked authority to appoint Quality successor

trustee. Additionally, Walker alleges Select did not hold the note before MERS

purportedly appointed Select as the beneficiary in July 2009. As such, Select

lacked authority to appoint Quality when it signed the appointment of successor

trustee in May 2009. Thus, Walker pleads facts sufficient to show that Quality

and Select violated RCW 61.24.005(2) and former RCW 61.24.010(2) because

Select was not a lawful beneficiary at the time it appointed Quality. Walker also

pleads facts sufficient to establish a violation of former RCW 61.24.040 because

he alleges that an unlawful trustee recorded and transmitted the notice of sale.

       In addition to these procedural violations, Walker alleges that Quality

breached its statutory duty of good faith to him imposed by the DTA.26 He
contends, "If [Quality] intends to foreclose a property non-judicially it is obligated

to have evidence that it is doing so on a legitimate and legal basis and not simply

       25 Bain, 175 Wn.2d at 108.
       26 RCW 61.24.010(4).
                                        -11-
NO. 65975-8-1/12




acting at the behest of a party that may or may not have the legal right to conduct

such an action." He asserts that a "cursory investigation" would have revealed

that Quality did not have proper authority to act and that Quality "recorded and

relied upon documents it knew, or should have known, to be false and

misleading." These allegations, if proved, would show that Quality failed to act in

good faith by failing to adequately inform itself about its authority to foreclose.

Therefore, Walker pleads facts entitling him to relief for Quality's violations of its

duties under RCW 61.24.010(4).

       We recognize our disagreement with Vawter v. Quality Loan Service Corp.

of Washington,27 where the United States District Court for the Western District of

Washington reached a contrary result, holding that "the DTA does not authorize a

cause of action for damages for the wrongful institution of nonjudicial foreclosure

proceedings where no trustee's sale occurs." To reach this conclusion, the court

relied upon Pfau v. Washington Mutual, Inc.28 and Krienke v. Chase Home

Finance, LLC,29 which were decided before the legislature enacted RCW

61.24.127. Further, the court decided Vawter before our Supreme Court decided

Bain. We also disagree with the reasons that the court identified to support its

decision.




       27 707 F. Supp. 2d 1115, 1123 (W.D. Wash 2010).
       28 No. CV-08-00142, 2009 WL 484448 (E.D. Wash. Feb. 24, 2009).
       29 Noted at 140 Wn. App. 1032 (2007).
                                        -12-
NO. 65975-8-1/13




       The court in Vawter stated four reasons for its holding. First, it explained,

"The Vawters have not identified any statutory provision of the DTA that permits

a cause of action for wrongful institution of foreclosure proceedings."30 The court

did not address the effect of the 2009 amendments to RCW 61.24.127 because


the savings clause did not apply in the case before it.31 But, construing RCW

61.24.127(1 )(c)   in a   borrower's favor, this statute demonstrates that the

legislature recognized a cause of action for damages for DTA violations.         As

previously noted, nothing in the statute requires that the violation resulted in the

wrongful sale of the property.

       Second, the court in Vawter explained that the legislature "established a

comprehensive scheme for the nonjudicial foreclosure process" and that "to the

extent the legislature intended to permit a cause of action for damages, it could

have said so."32 But, the legislature has spoken and, with RCW 61.24.127(1 )(c),

recognized a cause of action for damages caused by violations of the DTA.




      30 Vawter, 707 F. Supp. 2d at 1123.
      31 Although the court recognized that "the Washington legislature
amended the DTA to add a handful of new protections and safeguards for
borrowers and grantors," the homeowners acknowledged that the amendments
did not govern the nonjudicial foreclosure proceedings at issue in their case.
Accordingly, the court determined that it "need not consider the effect of these
amendments for purposes of the present motion." Vawter, 707 F. Supp. 2d at
1122 n.9.
      32 Vawter. 707 F. Supp. 2d at 1123.
                                       -13-
NO. 65975-8-1 /14




      Third, the court reasoned that allowing a presale cause of action for

damages would "spawn litigation under the DTA for damages, thereby interfering

with the efficient and inexpensive nature of the nonjudicial foreclosure process,

while at the same time failing to address directly the propriety of foreclosure or

advancing the opportunity of interested parties to prevent wrongful foreclosure."

Bain observed that the lending industry has institutionalized a series of deceptive

practices,34 that MERS has been involved with "an enormous number of

mortgages in the country (and our state), perhaps as many as half nationwide,"35
and that MERS "often issue[s] assignments without verifying the underlying

information."36 Thus, the lending industry and MERS have already spawned the

feared litigation with their institutionalized practices. Holding the lending industry

liable for damages caused by its DTA violations should produce greater

compliance and a reduction in future litigation. Thus, the availability of a presale

cause of action for damages could significantly reduce the long-term system-

wide expenses of nonjudicial foreclosures under the DTA.

       Finally, the court in Vawter stated that even if it were to recognize a

presale cause of action for damages under the DTA, "the court is not persuaded



       33 Vawter, 707 F. Supp. 2d at 1124.
       34 Bain, 175 Wn.2d at 117.
       35 Bain, 175 Wn.2d at 118.
       36 Bain. 175 Wn.2d at 118 n.18.
                                         -14-
NO. 65975-8-1/15




that it could be maintained without a showing of prejudice."37 There, the plaintiffs

could not show prejudice because they conceded that the trustee's sale was

discontinued and that one of the defendants possessed the note.38 Additionally,

the court determined that prematurely appointing a successor trustee, before

authority to make such an appointment, was a "non-prejudicial timing mistake"

because the trustee reappointed the successor after it was assigned a beneficial

interest in the deed of trust.39   Further, pre-Bain, the court explained, "Even

accepting the Vawters' factual allegation that MERS exists to maintain records

regarding the ownership of mortgages, this does not mean that MERS cannot

hold a beneficial interest under the Deed of Trust."40

       Here, Walker alleges that MERS never had a beneficial interest because it

never held the note. Under Bain, it could never be a lawful beneficiary. Walker

also alleges damages caused by Select's and Quality's unlawful actions taken in

violation of the DTA. Walker's allegations strongly support recognizing a presale

cause of action for damages under the DTA because he pleads facts showing he

has suffered prejudice from Select's and Quality's unlawful conduct.




       37 Vawter, 707 F. Supp. 2d at 1124.
       38 Vawter. 707 F. Supp. 2d at 1122-23, 1124.
       39 Vawter, 707 F. Supp. 2d at 1127.
       40 Vawter, 707 F. Supp. 2d at 1126.
                                        -15-
NO. 65975-8-1/16




      Quality and Select cite Massev v. BAC Home Loans Servicing LP41 to
support their argument that there is "no cause of action for damages for violation

of the DTA where the trustee's sale is discontinued."      But, in Massev, as in

Vawter, the court followed Pfau and Krienke and did not consider the 2009

amendments to the DTA.42

      MERS never held the note and, based on Walker's amended complaint,

we can hypothesize that MERS never had independent authority to appoint a

beneficiary. We can further hypothesize that Select did not hold Walker's note at

the time it appointed Quality. No Washington case law relieves from liability a

party causing damage by purporting to act under the DTA without lawful authority

to act or failing to comply with the DTA's requirements.

       Notably, the language of RCW 61.24.127(1 )(c) refers only to "[fjailure of

the trustee to materially comply with the provisions of this chapter." (Emphasis

added.)   We need not decide if this may prevent a borrower from suing a

beneficiary under some circumstances. Our Supreme Court has recognized, in

the context of a CPA claim, "Where the beneficiary so controls the trustee so as

to make the trustee a mere agent of the beneficiary, then as principle [sic], the




       41 No. C12-1314, 2012 WL 5295146 (W.D. Wash. Oct. 26, 2012).
       42 Massev. 2012 WL 5295146, at *4.
                                       -16-
NO. 65975-8-1/17




beneficiary may be liable for the acts of its agent."43 Here, we can plausibly
hypothesize Select controlling Quality's actions violating the DTA.

       Because the legislature recognized a presale cause of action for damages

in RCW 61.24.127(1)(c), we hold that a borrower has an actionable claim against

a trustee who, by acting without lawful authority or in material violation of the

DTA, injures the borrower, even if no foreclosure sale occurred. Additionally,

where a beneficiary, lawful or otherwise, so controls the trustee so as to make

the trustee a mere agent of the beneficiary, then, as principal, it may have

vicarious liability.

Fair Debt Collection Practices Act

        Walker also asserts that Quality and Select violated the FDCPA.            He

alleges     that       Select   meets   the     "debt   collector"    definition   of

15 U.S.C. § 1692a(6)(F)(iii) because he defaulted on his debt before MERS

purported to assign it to Select. Additionally, "if SELECT was a 'debt collector'

within the terms of the FDCPA at the time of its assignment of the debt, its agent,

[Quality], would certainly be one."           Walker argues that Quality violated

15 U.S.C. § 1692e "through the use of false and misleading representations" and

violated 15 U.S.C. § 1692f with a "threat to take nonjudicial action to dispossess

the Plaintiff of his residence without a present right to possession." He claims


        43 Klem, 176Wn.2dat791 n.12.
                                        -17-
NO. 65975-8-1/18




that Select violated these provisions of the FDCPA with its "representations" and

"actions" "made in connection with the purported collection of a debt," as well as

its "misstatements of fact regarding a debt owed to SELECT."

      The FDCPA "applies only to 'debt collectors,' which are entities who

regularly collect debts for others, not to 'creditors,' who are collecting on their

own behalf."44 The statute defines a "debt collector" as

      any person who uses any instrumentality of interstate commerce or
      the mails in any business the principal purpose of which is the
      collection of any debts, or who regularly collects or attempts to
      collect, directly or indirectly, debts owed or due or asserted to be
      owed or due another.... For the purpose of section 1692f(6) of
      this title, such term also includes any person who uses any
      instrumentality of interstate commerce or the mails in any business
      the principal purpose of which is the enforcement of security
       interests.1 ]

A debt is "any obligation or alleged obligation of a consumer to pay money

arising out of a transaction in which the money, property, insurance, or services

which are the subject of the transaction are primarily for personal, family, or

household purposes, whether or not such obligation has been reduced to

judgment."46




       44 Am. Express Centurion Bank v. Stratman, 172 Wn. App. 667, 676, 292
P.3d 128 (2012) (citing 15 U.S.C. § 1692a(6); Discover Bank v. Ray, 139 Wn.
App. 723, 727, 162 P.3d 1131 (2007)).
       45 15 U.S.C. §1692a(6).
       46 15 U.S.C. §1692a(5).
                                        -18-
NO. 65975-8-1/19




       Section 1692e of the FDCPA prohibits a debt collector from using a "false,

deceptive, or misleading representation or means in connection with the

collection of any debt." Section 1692f prohibits a debt collector from using "unfair

or unconscionable means to collect or attempt to collect any debt."         A debt

collector violates that section by "[t]aking or threatening to take any nonjudicial

action to effect dispossession or disablement of property if there is no present

right to possession of the property claimed as collateral through an enforceable

security interest."47

       Here, Quality makes no claim that it is a creditor collecting on its own

behalf. Instead, Quality argues that it is not a statutory debt collector because it

does not regularly collect consumer debts owed to another. Quality also states

that pursuing nonjudicial foreclosure under a deed of trust does not constitute

debt collection.


       "'[M]ortgage servicer companies and others who service outstanding debts

for others, [are not debt collectors] so long as the debts were not in default when

taken for servicing.'"48 Thus, "'[although there is no statutory definition of 'loan

servicer' under the Act, a loan servicer will become a debt collector under




       47 15 U.S.C. § 1692f(6)(A).
      48 Oliver v. Ocwen Loan Servs.. LLC. No. C12-5374, 2013 WL 210619, at
*3 (W.D. Wash. Jan. 18, 2013) (second alteration in original) (quoting Mansour v.
Cal-Western Reconveyance Corp.. 618 F. Supp. 2d 1178, 1182 (D. Ariz. 2009)).
                                        -19-
NO. 65975-8-1/20




§ 1692a(6)(F)(iii) if the debt was in default or treated as such when it was

acquired.'"49

       In Jara v. Aurora Loan Services. LLC,50 the United States District Court for

the Northern District of California recognized that most district courts within the

Ninth Circuit Court of Appeals have concluded that foreclosure proceedings do

not constitute "debt collection" within the meaning of the FDCPA.         The court

noted, however, that "acts taken in furtherance of a foreclosure proceeding can

be the basis of a FDCPA claim, but only if they are alleged as violations of 15

U.S.C. § 1692f(6)."51 The court adopted the District of Idaho's reasoning:

       [l]f "debt collection" generally included the enforcement of a security
       interest, the language specifying so for the purposes of § 1692f(6)
       would be surplusage, and such a construction would violate a "long
       standing canon of statutory construction that terms in a statute
       should not be construed so as to render any provision of that
       statute meaningless or superfluous."1521
Although the Ninth Circuit has not ruled on this issue, "[t]he current trend among

district courts in the Ninth Circuit is to find that, at least insofar as defendant

confines itself to actions necessary to effectuate a nonjudicial foreclosure, only




       49 Oliver. 2013 WL 210619, at *4 (quoting Bridge v. Ocwen Fed. Bank.
FSB. 681 F.3d 355, 360 n.4 (6th Cir. 2012)).
       50 No. C 11-00419,2011 WL 6217308, at *4 (N.D. Cal. Dec. 14,2011).
       51 Jara, 2011 WL 6217308, at *5.
       52 Jara. 2011 WL 6217308, at *5 (quoting Armacost v. HSBC Bank USA.
No. 10-CV-274, 2011 WL 825151, at *5 (D. Idaho Feb. 9, 2011)).
                                        -20-
NO. 65975-8-1/21




§ 1692f(6) of the FDCPA applies."53 We join this trend in recognizing a claim

under § 1692f, which is consistent with the statutory language.

      Here, the trial court properly dismissed Walker's claims under 15

U.S.C. § 1692e. Nothing in the record indicates that Quality or Select engaged in

any activities beyond those necessary to institute foreclosure proceedings. "Acts

required to institute foreclosure proceedings, such as the recording of a notice of

default, alone, are not debt collection activities for purposes of the FDCPA unless

alleged in relation to a claim for violation of 15 U.S.C. § 1692f(6)."54 Therefore,
Walker's claim under 15 U.S.C. § 1692e fails.

      The trial court erred, however, by dismissing Walker's claim under

15 U.S.C. § 1692f.    Because his arguments concern Quality's and Select's

actions to enforce a security interest, these parties may constitute "debt

collectors" within the statute's meaning. Assuming that Walker's allegations are

true, neither Quality nor Select had a present right to possess the property

through nonjudicial foreclosure because they never held the note or the

underlying debt and were not lawfully appointed under the DTA. IfWalker is able

to prove these underlying DTA violations, he may also be able to show that

Quality and Select violated § 1692f(6) by threatening judicial foreclosure.


      53 McDonald v. OneWest Bank. FSB. No. C10-1952, 2012 WL 555147, at
*4 n.6 (W.D. Wash. Feb. 21, 2012).
       54 Jara, 2011 WL 6217308, at *5.
                                        -21-
NO. 65975-8-1/22




       Presuming that the facts stated in Walker's amended complaint are true,

the trial court could potentially grant relief under 15 U.S.C. § 16921 Accordingly,

the trial court erred by dismissing his FDCPA claim.

Consumer Protection Act


      Walker next claims that Quality and Select violated the CPA. The CPA

declares unlawful unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce.55 Generally, to prevail in a

private CPA claim, the plaintiff must prove (1) an unfair or deceptive act or

practice (2) occurring in trade or commerce (3) affecting the public interest, (4)

injury to a person's business or property, and (5) causation.56 The failure to

establish any of these elements is fatal to a CPA claim.57 Here, in light of our
Supreme Court's recent decisions in Bain58 and Klem,59 Quality and Select

contend only that Walker fails to meet the fourth and fifth elements.


       55 RCW 19.86.020.
       56 Hangman Ridge Training Stables. Inc. v. Safeco Title Ins. Co., 105
Wn.2d 778, 784-85, 719 P.2d 531 (1986).
      57 Indoor Billboard/Wash.. Inc. v. Integra Telecom of Wash., 162 Wn.2d
59,74, 170P.3d10(2007).
       58 In Bain, a case against MERS, the court recognized that the plaintiff
presumptively met the first element because "characterizing MERS as the
beneficiary has the capacity to deceive." 175 Wn.2d at 117. The plaintiff also
presumptively met the second element based upon "considerable evidence that
MERS is involved with an enormous number of mortgages in the country (and
our state), perhaps as many as half nationwide." 175 Wn.2d at 118. Third, the
court opined that "there certainly could be injury under the CPA" if the
homeowner borrower could not determine the noteholder, if there were incorrect
or fraudulent transfers of the note, or if concealing loan transfers deprived the
                                       -22-
NO. 65975-8-1/23




      The CPA does not define an "unfair or deceptive act or practice." Whether

an alleged act is unfair or deceptive presents a question of law.60 A consumer
may establish an unfair or deceptive act by showing "either that an act or practice

'has a capacity to deceive a substantial portion of the public,' or that 'the alleged

act constitutes a per se unfair trade practice.'"61 "Implicit in the definition of

'deceptive' under the CPA is the understanding that the practice misleads or

misrepresents something of material importance."62 Whether an unfair act has
the capacity to deceive a substantial portion of the public is a question of fact.63
To establish a per se violation, a plaintiff must show "that a statute has been

violated which contains a specific legislative declaration of public interest

impact."64




homeowner of rights that require the homeowner to sue or to negotiate with the
actual noteholder. 175 Wn.2d at 118-19.
       59 In Klem. the court held that "a claim under the Washington CPA may be
predicated upon a per se violation of statute, an act or practice that has the
capacity to deceive substantial portions of the public, or an unfair or deceptive
act or practice not regulated by statute but in violation of public interest." 176
Wn.2d at 787. The court determined that a trustee's failure to fulfill its duty to the
borrower constituted a "deceptive act" under the CPA. 176 Wn.2d at 787.
       60 Holiday Resort Cmtv. Ass'n v. Echo Lake Assocs.. LLC. 134 Wn. App.
210, 226, 135 P.3d 499 (2006).
      61 Saunders v. Lloyd's of London. 113 Wn.2d 330, 344, 779 P.2d 249
(1989) (Quoting Hangman Ridge. 105Wn.2d at 785-86).
       6* Holiday Resort. 134 Wn. App. at 226.
       63 Holiday Resort. 134 Wn. App. at 226-27.
       64 Hangman Ridge. 105 Wn.2d at 791.
                                        -23-
NO. 65975-8-1/24




       Walker asserts that his allegations describe a per se violation of the CPA,

thereby satisfying the first two elements,65 because Quality and Select violated

"statutes related to the collection of a debt."66 Alternatively, Walker lists four acts

that he contends were deceptive: (1) Quality sent a notice of default to Walker

"despite not meeting the requirements of a successor trustee under RCW

61.24.010(2) which [Quality] and SELECT knew or should have known at the

time the Notice of Default was issued"; (2) Quality and Select "facilitated a

deceptive and misleading effort to wrongfully execute and record documents

[Quality] and SELECT knew or should have known contained false statements

related to the Appointment of Successor Trustee and Assignment of Deed of

Trust"; (3) Quality and Select sent, executed, and recorded a notice of trustee's

sale that they "knew contained false statements in that no obligation of the

Plaintiff was ever owed to SELECT, the purported 'beneficiary'"; and (4) "that as

a result of this conduct, [Quality] and SELECT knew that its conduct amounted to

wrongful foreclosure and was further in violation of the FDCPA."

       To meet the fourth and fifth elements, Walker must allege facts

demonstrating that Quality's and Select's deceptive acts caused him harm. To


       65 Hangman Ridge. 105 Wn.2d at 786.
       66 See Panag v. Farmers Ins. Co. of Wash.. 166 Wn.2d 27, 53, 204 P.3d
885 (2009) ("When a violation of debt collection regulations occurs, it constitutes
a per se violation of the CPA . . . under state and federal law, reflecting the public
policy significance of this industry.").
                                         -24-
NO. 65975-8-1 / 25




prove causation, the "plaintiff must establish that, but for the defendant's unfair or

deceptive practice, the plaintiff would not have suffered an injury."67

       Walker alleges as his injuries "the distraction and loss of time to pursue

business and personal activities due to the necessity of addressing the wrongful

conduct through this and other actions" and "the necessity for investigation and

consulting with professionals to address Respondents' wrongful foreclosure and

collection practices and violation of RCW 61.24, et seq." Additionally, he "had to

take time off from work and incurred travel expenses to consult with an attorney

to address the misconduct of the Defendants."


       In Panag v. Farmers Insurance Co. of Washington,68 our Supreme Court

held, "[T]he injury requirement is met upon proof the plaintiff's 'property interest

or money is diminished because of the unlawful conduct even if the expenses

caused by the statutory violation are minimal.'"     Investigative expenses, taking

time off from work, travel expenses, and attorney fees are sufficient to establish

injury under the CPA.69

       Walker also alleges that but for Quality's and Select's deceptive acts, he

would not have suffered these same injuries. Walker asserts that the deceptive

documents induced him to incur expenses to investigate whether Select and

       67 Indoor Billboard. 162 Wn.2d at 84.
       68 166 Wn.2d 27, 57, 204 P.3d 885 (2009) (quoting Mason v. Mortg. Am.,
Inc.. 114 Wn.2d 842, 854, 792 P.2d 142 (1990)).
       69 See Panag. 166 Wn.2d at 62.
                                        -25-
NO. 65975-8-1/26




Quality had authority to act against him and to address their allegedly improper

deceptive acts. Thus, he pleads facts sufficient to establish causation. Because

Walker pleads facts that, if proved, could satisfy all five elements, we conclude

that the trial court erred by dismissing his CPA claim.

Quiet Title


       Finally, Walker claims that the court erred by dismissing his action to quiet

title to his property.   He alleges, "As MERS was never a legitimate beneficiary

under RCW 61.24.005 and the interest in the Deed of Trust has been effectively

segregated from the interest in the Note, the Deed of Trust is no longer a valid

lien upon Mr. Walker's property."

       To support his argument, Walker cites the Restatement (Third) of

Property: Mortgages, which states, in a comment, that "in general a mortgage is

unenforceable if it is held by one who has no right to enforce the secured

obligation."70 He also cites numerous cases outside this jurisdiction for the notion

that "the segregation of the Note from the Deed of Trust through the assignment

of the Deed of Trust from MERS to SELECT without a valid assignment of the

Note renders the subject Deed of Trust a nullity and an improper lien against Mr.

Walker's property." He requests that the court clear the "improper cloud" on his




       70 Restatement (Third) of Prop.: Mortgages § 5.4 cmt. e (1997).
                                        -26-
NO. 65975-8-1/27




property and quiet his title, although he cites no authority recognizing such a

cause of action based upon the facts in this case.

       In response, Quality and Select assert that Walker has not alleged any

facts demonstrating that he holds title superior to the deed of trust. They also

claim that he must allege payment of his loan to sufficiently plead a claim to quiet

title. For this proposition they cite Evans v. BAC Home Loans Servicing LP.71

holding that a plaintiff seeking to quiet title against a purported lender or other

holder of a debt secured by a deed of trust must allege satisfaction of the

secured obligation.

       The logic of such a rule is overwhelming. Under a deed of trust, a
       borrower's lender is entitled to invoke a power of sale if the
       borrower defaults on its loan obligations.   As a result, the
       borrower's right to the subject property is contingent upon the
       borrower's satisfaction of loan obligations.       Under these
       circumstances, it would be unreasonable to allow a borrower to
       bring an action to quiet title against its lender without alleging
       satisfaction of those loan obligations. Plaintiffs have not provided
       any rationale that would support an alternate rule.[72]
       An action to quiet title is an equitable proceeding "designed to resolve

competing claims of ownership."73 RCW 7.28.010 requires Walker to bring an

action to quiet title against "the person claiming the title or some interest" in real

property in which he has a valid interest. "A 'plaintiff in an action to quiet title



       71 No. C10-0656, 2010 WL 5138394 (W.D. Wash. 2010).
       72 Evans. 2010 WL 5138394, at *4.
       73 Kobza v. Tripp, 105 Wn. App. 90, 95, 18P.3d621 (2001).
                                        -27-
NO. 65975-8-1 / 28




must prevail, if he prevails at all, on the strength of his own title, and not on the

weakness of the title of his adversary.'"74

       In Bain, the Supreme Court declined to decide the legal effect of MERS

acting as an unlawful beneficiary under the DTA. However, the court stated its

inclination to agree with MERS's assertion that any violation of the DTA "'should

not result in a void deed of trust, both legally and from a public policy

standpoint.'"75 The court also noted, "[l]f in fact MERS is not the beneficiary, then

the equities of the situation would likely (though not necessarily in every case)

require the court to deem that the real beneficiary is the lender whose interests

were secured by the deed of trust or that lender's successors."76 While dicta,
these statements identify critical problems with Walker's argument.

       Here Walker does not allege a claim to quiet title based upon the strength

of his own title. Instead, he asks the court to void a consensual lien against his

property because of a defect in the instrument creating that lien, the designation

of an ineligible entity as beneficiary of the deed of trust. As previously noted, he

cites no authority recognizing this defect as a basis to void a deed of trust and

offers no equitable reason why a court should recognize his claim. As a matter of


       74 Wash. State Grange v. Brandt. 136 Wn. App. 138, 153, 148 P.3d 1069
(2006) (quoting City of Centralia v. Miller, 31 Wn.2d 417, 422, 197 P.2d 244
(1948)).
       75 Bain. 175 Wn.2d at 114.
       76 Bain. 175 Wn.2d at 111.
                                         -28-
NO. 65975-8-1/29




first impression, we decline to do so. We reject the argument that this defect in a

deed of trust, standing alone, renders it void and note that Washington courts

have repeatedly enforced between the parties a deed or mortgage that failed to

comply with the statutory requirement of an acknowledgement.77 The trial court

properly dismissed Walker's action to quiet title.

Attorney Fees

       Walker requests costs and reasonable attorney fees incurred on this

appeal under RAP 18.1 and the deed of trust.         RAP 18.1 permits a prevailing

party to recover fees incurred on appeal if the party can recover such fees at

trial.78 "A party must prevail on the merits before being considered a prevailing

party-"79 Because Walker, at least at this point, does not prevail on the merits, he

is not entitled to costs and attorney fees incurred on appeal.

                                   CONCLUSION


       Because Walker alleges facts that, if proved, would entitle him to relief, we

reverse the trial court's order dismissing his claims under CR 12(c) for violations




       77 Bremner v. Shafer. 181 Wash. 376, 384, 43 P.2d 27 (1935).
       78 Landberg v. Carlson. 108 Wn. App. 749, 758, 33 P.3d 406 (2001).
       79 Ryan v. Dep't of Soc. &Health Servs.. 171 Wn. App. 454, 476, 287 P.3d
629 (2012).
                                        -29-
NO. 65975-8-1 / 30




of the DTA, the FDCPA, and the CPA and remand for further proceedings

consistent with this opinion. We affirm the court's dismissal of his action to quiet

title.




                                                           *-T- tj

WE CONCUR:




                                        -30-